DETAILED ACTION
	Applicant’s response, dated 7/5/22, has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Wolf [2007/01201319] in view of Pan [US 5967644].
As to claim 1, Wolf discloses a system comprising: at least one heated repellant dispersal unit that increases an evaporation rate of a repellant within the heated repellant dispersal unit [24, figure 1].
Wolf fails to explicitly disclose a first power cord electrically connected to the first dispersal unit and a second power cord physically connected to but electrically isolated from the first power cord, the second power cord having at least one light receptacle thereon.
Pan teaches connecting electrical components with a power cord [see 21, figure 1] and a configuration wherein two power cords are provided, wherein at least one power cord has a light on it was well known [see a1 and a in figure 2, also see configurations in figure 2] was well known. Examiner further finds it within ordinary skill to provide for separate wires to separate components. For example, one having ordinary skill in the art would view Wolf and realize that implementing such a heated dispersal unit with a wire was well known. One could further note that an invention, such as Pan, may be plugged into the same wall outlet as the dispersal unit of Pan, and in such a case, the wall outlet would act as the system as claimed (examiner notes such power cords would be connected physically via the outlet but electrically isolated from each other). 
It would have been obvious to connect the lighting unit of Wolf with the power lines of Pan, in order to provide power to the lighting unit and multiple electrical units as taught by Wolf [see Wolf, paragraph 121]. 
As to claim 2, Wolf discloses the system of claim 1, wherein the first power cord does not have a manual power switch to activate or deactivate the at least one heated repellent dispersion port. Pan teaches this configuration was well known [see figures, with no manual power switches]. It would have been obvious to connect the lighting unit of Wolf with the power lines of Pan, in order to provide power to the lighting unit of Wolf [see Wolf, paragraph 121]. 
As to claim 6, Wolf fails to explicitly disclose wherein the first and second power cords are physically connected such that the at least one heated repellant dispersal unit disperses repellent into an area lighted by a bulb in the at least one light receptacle. Pan teaches a power cord configuration which would permit for a heated dispersal unit (such as the light bulb taught by Wolf) to disperse repellant in to an area lighted by a bulb in the at least one receptacle [see figures 1, 2]. It would have been obvious to one having ordinary skill to implement the powering configuration of Pan with the lighting unit of Wolf, and to further implement the light bulb of Wolf to one power string, depending on the type of illumination and the amount of emitted compounds desired by a user [see Wolf, paragraph 121].

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Wolf [2007/01201319] in view of Pan [US 5967644] and Livesay [US 2014/0369031].
As to claim 3, Wolf fails to explicitly disclose wherein the first power cord is electrically connected to a wireless power coupler. Livesay teaches such couplers are well known [see claims 11-13, for example]. It would have been obvious to implement a wireless coupler to the system of Wolf, in order to provide for more flexibility in placing the lighting units [see Wolf, paragraph 121]. 
As to claim 4, Wolf fails to explicitly disclose wherein the at least one heated repellant dispersion port is electrically connected to the first power cord via a wireless power coupler. Livesay teaches such couplers are well known [see claims 11-13, for example]. It would have been obvious to implement a wireless coupler to the system of Wolf, in order to provide for more flexibility in placing the lighting units [see Wolf, paragraph 121].

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wolf [2007/01201319] in view of Pan [US 5967644] and Christianson [US 7040783]
As to claim 7, Wolf fails to explicitly disclose at least one clip-on light having a clip that is sized to selectively attach to the first power cord, and further containing a battery that powers an attached light bulb. Christianson teaches the use of clip on lights with clips and batteries was well known [see figure 1, overall disclosure]. It would have been obvious to one having ordinary skill to implement the clip-on light with the lighting units of Wolf, in order to provide more light if desired [see Wolf, paragraph 121]. 

Allowable Subject Matter
Claim 17 is allowable over the prior art of record.
The following is a statement of reasons for the indication of allowable subject matter: claim 17 recites sufficient detail to provide structural components which taken in combination are not taught by the prior art of record. 

Response to Arguments
Applicant's arguments filed 7/5/22 have been fully considered but they are not persuasive. Applicant argues that the combination of Wolf and Pan fails to explicitly teach the claimed invention. Examiner contends that claim 1, as presented, is too broad for such arguments. It is examiner’s contention that one having ordinary skill in the art would view the inventions of Pan and Wolf, provide a wire to power Pan, and subsequently recognize that both inventions could be powered by a single wall plug, and in the process, cover all elements and limitations of claim 1 as provided by applicant. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON GYLLSTROM whose telephone number is (571)270-1498. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYON T GYLLSTROM/Primary Examiner, Art Unit 2875